Citation Nr: 0912426	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for postoperative residuals of a right knee injury 
with internal derangement, status post menisectomy with 
tendon transfer.

2.  Entitlement to an initial evaluation in excess of 10 
percent for severe osteoarthritis of the right knee with 
decreased range of motion on extension and chronic pain, 
prior to April 5, 2008.

3.  Entitlement to an initial evaluation in excess of 40 
percent for severe osteoarthritis of the right knee with 
decreased range of motion on extension and chronic pain, from 
to April 5, 2008. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to January 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which continued a 30 percent for postoperative 
residuals of a right knee injury with internal derangement, 
status post menisectomy with tendon transfer, and granted a 
separate 10 percent evaluation for severe osteoarthritis of 
the right knee with decreased range of motion on extension 
and chronic pain, effective September 30, 2004.

The Veteran requested a Board hearing in April 2005.  He 
withdrew his hearing request in May 2005 indicating that he 
wished to have a RO hearing instead.  The Veteran was 
scheduled for an August 2005 RO hearing but did not appear; 
therefore, his hearing request has been withdrawn.  

The Board remanded the case to the RO for further development 
in August 2006.  In a subsequent August 2008 rating decision, 
the RO granted an increased 40 percent for severe 
osteoarthritis of the right knee with decreased range of 
motion on extension and chronic pain, effective April 5, 
2008.  Development has been completed and the case is once 
again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 30 percent rating for 
postoperative residuals of a right knee injury with internal 
derangement, status post menisectomy with tendon transfer, 
the maximum rating authorized under 4.71a, Diagnostic Code 
5257.

2.  Prior to April 5, 2008 osteoarthritis of the right knee 
resulted swelling and tenderness in the right knee, extension 
limited to 10 degrees, and flexion limited to 90 degrees with 
pain throughout range of motion. 

3.  From April 5, 2008 osteoarthritis of the right knee 
results in extension limited to 26 degrees, and flexion 
limited to 100 degrees with pain throughout range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of a right knee injury with 
internal derangement, status post menisectomy with tendon 
transfer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

2.  Prior to April 5, 2008, the criteria for 20 percent 
evaluation for severe osteoarthritis of the right knee with 
decreased range of motion on extension and chronic pain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).

3.  From April 5, 2008, the criteria for an evaluation in 
excess of 40 percent for severe osteoarthritis of the right 
knee with decreased range of motion on extension and chronic 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In October 2004 and November 2004 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

August 2006 and March 2008 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO readjudicated the case in an October 2008 supplemental 
statement of the case, thus curing any deficiency in VCAA 
notice timing.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that an SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The VCAA notice letters cited above informed the Veteran that 
he must submit medical evidence which showed his disability 
had increased in severity; and advised the Veteran of the 
types of medical or lay evidence that he may submit to 
demonstrate a worsening or increase in severity of the 
disability and the effect of the condition's worsening on 
employment and daily life.  VCAA notice, however, did not 
address to the diagnostic criteria for establishing a higher 
rating for his service-connected disability.  

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be nonprejudicial.  See Sanders, 487 F.3d 881.  In 
order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  See Sanders, 487 F.3d 881.  The RO provided the 
Veteran with applicable Diagnostic Codes under which the 
Veteran has been rated in an April 2005 statement of the 
case.  The RO readjudicated the case in an October 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Given the nature of the Veteran's claim, the fact that he was 
examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The essential fairness was maintained in this case as the 
Veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought and that a 
higher rating would be assigned based on the pertinent 
diagnostic criteria.  The criteria were discussed in the SOC, 
and the reasons as to why a higher rating was not warranted 
under that criteria were identified.  Based on the foregoing, 
the Board finds that any VCAA notice error in this case has 
been rendered harmless.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The Veteran's service treatment records, VA and private 
treatment records, Social Security Administration records, 
and VA examinations have been associated with the claims 
file.  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration.   Because the 
RO issued a new rating decision in August 2008, granting an 
increased 10 percent evaluation effective April 5, 2008, the 
Board will evaluate the level of disability based on 
osteoarthritis with limitation of motion both prior to and 
from April 5, 2008. 

The Rating Schedule provides that arthritis due to trauma is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id.  Limitation of motion for 
the knee in this case may be rated under Diagnostic Codes 
5256, 5260-5261.  See 38 C.F.R. § 4.71a (2008).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2008).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id.

Diagnostic Code 5257 contemplates other impairment of the 
knee which is assigned a maximum 30 percent evaluation for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2008).  

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2008).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).   

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008). VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion. Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, the combined 
evaluation for the affected leg cannot exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2008).


C.  Analysis 

A June 2003 VA examination shows that the Veteran had slight 
swelling of the knee, but it did not give way on him.  A 
physical examination reflects a scar about the medial aspect 
of the right knee measuring 15 centimeters.  There was slight 
effusion about the knee.  The Veteran has 10 degrees 
extension and 90 degrees flexion in the right knee.  There 
was slight crepitus with flexion and tenderness all around 
the knee particularly on the medial aspect around the scar.  
The Veteran was diagnosed with degenerative joint disease in 
the right knee, status post two operative procedures.  He 
last worked in October 2002 due to Parkinsonism and problems 
with his knees.  

A March 2004 VA treatment report shows that the Veteran had a 
severely degenerative right knee secondary to post-traumatic 
arthritis.  Due to the Veteran's Parkinson's disease, it was 
felt that he would not be a candidate for total knee 
replacement.  The Veteran had 100 degrees flexion with pain 
throughout range of motion.  He had diffuse joint line 
tenderness, but no ligamentous laxity.  He used a cane for 
ambulation.  The Veteran was found to be a good candidate for 
knee fusion.  November 2004 VA treatment notes indicate that 
the Veteran had marked rigidity in all extremities due to 
Parkinson's disease.  

During a November 2004 VA examination, the Veteran reported 
chronic right knee pain, averaging 9/10 most of the time.  He 
had a right knee brace and used a cane.  The examiner noted 
that March 2004 x-rays reflect advanced degenerative joint 
disease.  Physical examination shows that the right knee was 
markedly increased in size compared to the left.  There was 
some swelling and tenderness on palpation medially and 
laterally.  The Veteran had 10 degrees extension and 95 
degrees of flexion.  He had stable medial and lateral 
collateral ligaments, stable anterior posterior cruciate 
ligaments, stable medial and lateral meniscus, and negative 
McMurray and Lachman's tests.  The Veteran was diagnosed with 
severe compartmentalized arthritis of the right knee with 
decreased range of motion and chronic pain confirmed by x-
rays.  

March 2005 VA x-rays of the right knee reflect severe 
tricompartment degenerative joint disease changes with 
extensive osteophytes and small loose body in the 
suprapatellar area.  No acute fractures or dislocations were 
found.  

During an April 2008 VA examination the Veteran reported 
daily mechanical right knee pain.  He had flare-ups daily and 
took Viocodin for pain.  The Veteran reported right knee 
effusion and instability symptoms.  He used a wheeled walker 
and a knee brace.  Right knee x-rays were reviewed.  The 
Veteran was assessed right knee degenerative joint disease, 
severe; status post open menisectomy.  There was no bony 
ankylosis of the right knee.  The Veteran had -26 degrees 
favorably alleged postoperative intrinsic flexion contracture 
without ligamentous laxity.  It was noted that this should 
not be considered synonymous with ankylosis as he had active 
ranges of motion from 26 degrees to 100 degrees.  The 
examiner noted that the Veteran's mobility appeared to be 
impaired significantly more by his Parkinson's disease 
related ataxia than by his severe right knee degenerative 
joint disease and flexion contracture.  

In an April 2008 addendum, the examiner further noted that 
the Veteran had effusion in the knee, no ligamentous laxity, 
and negative McMurray's sign.  Range of motion was assessed 
using the DeLuca criteria.  The Veteran complained of pain 
through the entire arc of knee flexion.  There was no 
apparent weakness, fatigability or loss of coordination 
during or following three repetitions of range of motion.  

The examiner was asked to address whether the Veteran had a 
history of dislocation of semilunar cartilage of the right 
knee with frequent episodes of locking, pain and effusion 
into the joint, or removal of semilunar cartilage which was 
currently symptomatic.  The examiner was also asked to 
describe specific symptoms due to the removal of semilunar 
cartilage.  The examiner stated that he was unable to 
differentiate which of the two surgical procedures on the 
right knee or whether chronic degenerative changes associated 
with aging and Parkinson's Disease were most attributable to 
the Veteran's current right knee pain symptoms and disability 
without mere speculation.  

It appears from the examiner's response and from the April 
2008 VA examination findings that the Veteran had a history 
of removal of semilunar cartilage as well as present knee 
symptoms of pain and limitation of motion; however, the 
examiner was unable to differentiate between symptomatology 
attributable to his service-connected right knee versus non-
service connected disabilities.  VA examinations and VA 
treatment records show that the Veteran's right knee 
symptomatology is due in part to his diagnosed Parkinson's 
disease.  In applying the above criteria, however, the Board 
notes that when it is not possible to separate the effects of 
the service-connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to 
the service-connected disability.  See 38 C.F.R. § 3.102 
(2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.)  Therefore, the Board shall evaluate 
the Veteran's claimed disabilities in light of all current 
findings pertaining to the right knee.  



1.  Postoperative Residuals of a Right Knee Injury with 
Internal Derangement, Status Post Menisectomy with Tendon 
Transfer

The Veteran is currently in receipt of a 30 percent 
evaluation under Diagnostic Code 5257 (other impairment of 
the knee) for postoperative residuals of a right knee injury 
with internal derangement, status post menisectomy with 
tendon transfer.  A 30 percent evaluation is assigned for 
other impairments of the knee with severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  A 30 percent evaluation 
represents the maximum schedular criteria available under 
Diagnostic Code 5257.  Therefore, an evaluation in excess of 
30 percent cannot be granted under Diagnostic Code 5257.

2.  Osteoarthritis of the Right Knee, Prior to April 5, 2008

Prior April 5, 2008, the Veteran was assigned a 10 percent 
evaluation for osteoarthritis of the right knee under 
Diagnostic Code 5261.  

A June 2003 VA examination shows that the Veteran had 10 
degrees extension and 90 degrees flexion in the right knee.  
A March 2004 VA examination shows that the Veteran had 100 
degrees flexion with pain throughout range of motion.  A 
November 2004 VA examination shows that the Veteran had 10 
degrees extension and 95 degrees flexion in the right knee.  
VA examinations also reflect swelling and tenderness in the 
right knee.  

Prior to April 5, 2008, the Veteran is shown by medical 
evidence to have extension, limited to 10 degrees in the 
right knee.  A 10 percent rating is assigned for extension is 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008).  A higher 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  Id.  VA 
examinations and VA treatment records indicate that the 
Veteran had pain throughout range of motion.  The Veteran had 
objective evidence of swelling and tenderness in the right 
knee.  With consideration of functional loss due to flare-ups 
of pain, the Board finds that a higher 20 percent evaluation 
is warranted under Diagnostic Code 5261, where the Veteran is 
shown to have extension of the right knee limited to 10 
degrees with pain throughout range of motion.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Prior to April 5, 2008, the Veteran is shown by medical 
evidence to have 90 degrees flexion in the right knee.  Under 
Diagnostic Code 5260, a 0 percent evaluation is assigned for 
flexion limited to 60 degrees, and a 10 percent evaluation is 
assigned where flexion is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2008).  Even with consideration 
of functional loss due to pain, the Board finds that the 
Veteran does not exhibit a degree of disability to warrant a 
compensable evaluation under Diagnostic Code 5260.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

3.  Osteoarthritis of the Right Knee, From to April 5, 2008

From April 5, 2008, the Veteran was assigned a 40 percent 
evaluation for osteoarthritis of the right knee under 
Diagnostic Code 5261.

An April 2008 VA examination shows that the Veteran had 
extension limited to 26 degrees and flexion limited to 100 
degrees in the right knee.  The Veteran complained of pain 
through the entire arc of knee flexion.  There was no 
apparent weakness, fatigability or loss of coordination 
during or following three repetitions of range of motion.  

From April 5, 2008, the Veteran is shown by medical evidence 
to have extension of the right leg limited to 26 degrees.  
Limitation of extension of the leg warrants a 40 percent 
rating where extension is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2008).  A higher 50 percent 
rating is warranted for extension limited to 45 degrees.  Id.  
The Board finds that an evaluation in excess of 40 percent is 
not warranted, where the Veteran is not shown to have 
extension of the right leg limited to 45 degrees.  The Board 
has considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, the functional loss due to pain has already been 
considered in the Veteran's 40 percent evaluation in this 
case.  Thus, the Board finds that an increased evaluation is 
not warranted under Diagnostic Code 5261. 

From April 5, 2008, the Veteran is shown by medical evidence 
to have 100 degrees flexion in the right knee with pain 
throughout the entire arc of knee flexion.  Under Diagnostic 
Code 5260, a compensable 10 percent evaluation is assigned 
where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).  The Board finds that even with 
consideration of functional loss due to pain, the Board finds 
that limitation of flexion in the right knee has not 
increased to warrant a compensable evaluation under 
Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40, 4.45 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Finally, the Board notes that effective from April 5, 2008, 
the Veteran has several separate ratings for his right knee 
disability: 40 percent for osteoarthritis with limitation of 
extension and chronic pain; 30 percent for internal 
derangement, status post-meniscectomy with tendon transfer; 
and 10 percent for tender surgical scar of the right knee.  
His combined disability rating for his right knee 
disabilities is 60 percent.  38 C.F.R. § 4.25 (2008).  
Therefore, rating the Veteran's right knee disability as if 
it were an above-the-knee amputation of the right leg is not 
favorable to him.  A higher rating is not warranted because 
the combined rating would exceed the maximum 60 percent 
allowable under the amputation rule.  See 38 C.F.R. §§ 4.25, 
4.68, 4.71a, Diagnostic Codes 5162 to 5164 (2008) (amputation 
at the middle or lower thirds of the thigh; amputation of the 
leg with defective stump, thigh amputation recommended; and 
amputation not improvable by prosthesis controlled by natural 
knee action all warrant a 60 percent evaluation).


4.  Other Potentially Applicable Provisions 

In evaluating the Veteran's postoperative residuals of a 
right knee injury and osteoarthritis of the right knee, the 
Board has also considered whether a separate or higher 
evaluation would be in order under other relevant diagnostic 
codes.  

The Veteran's service-connected right knee disabilities have 
not been shown to result in ankylosis of the knee at any time 
during the appeals period to warrant a compensable evaluation 
under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 (2008).  An April 2008 VA examiner 
stated that there was no bony ankylosis of the right knee.  
Although the Veteran had -26 degrees postoperative intrinsic 
flexion, the examiner stated that this should not be 
considered synonymous with ankylosis as he had active range 
of motion from 26 to 100 degrees.  

The Veteran is not shown to have dislocated semilunar 
cartilage to warrant a separate evaluation under Diagnostic 
Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 
(2008).  A November 2004 VA examination shows that the 
Veteran had stable medial and lateral meniscus and negative 
McMurray and Lachman's tests.  No acute fractures or 
dislocations were found on March 2005 VA x-rays.   The 
Veteran had negative McMurray's testing during an April 2008 
VA examination, and no dislocation of semilunar cartilage was 
noted.  

Medical evidence of record does specifically reflect removal 
of semilunar cartilage which is symptomatic.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5259 (2008).  The Veteran has had 
several knee surgeries.  The April 2008 VA examination most 
recently noted that the Veteran's right knee was status post 
medial menisectomy.  The examiner indicated that he was 
unable to attribute which of the Veteran's right knee 
symptoms were due to his Parkinson's disease versus his 
surgical procedures and chronic degenerative changes.  Thus, 
the Board finds that that the Veteran's current symptoms of 
pain and limitation of motion may be attributed to removal of 
semilunar cartilage.  In the present case, however, the 
Veteran's right knee pain and limitation of motion have 
already been considered under his current ratings under 
Diagnostic Codes 5257 and 5261.  To the extent that there are 
any other potentially ratable symptoms due to semilunar 
cartilage removal such as swelling and effusion, the Board 
notes that such symptomatology is clearly contemplated in the 
ratings assigned including under Diagnostic Code 5257 in this 
case since the medical evidence relevant to this appeal 
period does not, in fact, show severe subluxation or 
instability of that knee although the Veteran is receiving a 
maximum 30 percent rating for that "other impairment of the 
knee" manifested by such symptomatology.  Moreover, as noted 
above, from April 5, 2008, a higher combined evaluation is 
not permitted for the Veteran's right knee disorder under the 
"amputation rule".  The Board notes that the critical 
element in permitting the assignment of several evaluations 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  Therefore, a separate rating is not warranted under 
Diagnostic Code 5259.  See also 38 C.F.R. § 4.14 (2008).  

In light of the foregoing, the Board finds that a separate or 
higher evaluation is not warranted under other potentially 
applicable provisions of the Diagnostic Code.   

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Although medical 
evidence shows that the Veteran has been unemployed since 
October 2002, his inability to work is shown to be due in 
large part to his diagnosed Parkinson's disease.  The Board 
finds that the Veteran's service-connected disabilities are 
adequately addressed by the diagnostic criteria discussed 
above.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

D.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's postoperative residuals of a right knee injury with 
internal derangement, status post menisectomy with tendon 
transfer warrants a higher rating evaluation.  Prior to April 
5, 2008, the evidence supports a 20 percent rating for severe 
osteoarthritis of the right knee with decreased range of 
motion on extension and chronic pain.  From to April 5, 2008 
the preponderance of the evidence is against finding that 
severe osteoarthritis of the right knee with decreased range 
of motion on extension and chronic pain warrants a higher 
rating evaluation.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

An increased evaluation for postoperative residuals of a 
right knee injury with internal derangement, status post 
menisectomy with tendon transfer, in excess of 30 percent, is 
denied.

Prior to April 5, 2008, a 20 percent rating, but no more, is 
granted for severe osteoarthritis of the right knee with 
decreased range of motion on extension and chronic pain, 
subject to the law and regulations governing the payment of 
monetary benefits. 

From April 5, 2008, an initial evaluation for severe 
osteoarthritis of the right knee with decreased range of 
motion on extension and chronic pain, in excess of 40 
percent, is denied. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


